COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-18-00039-CV
Trial Court Cause
Number:                    2016-36300
Style:                     Mark Hotze, Steven Hotze, Richard Hotze and Troika Partners, et al
                           v David Hotze, Donna Hotze as Trustee, and Bruce Hotze
Date motion filed*:        September 20, 2018
Type of motion:            Appellants’ Emergency Motion to Expedite the Mandate
Party filing motion:       Appellants Mark Hotze, Steven Hotze, Richard Hotze, and Troika Partners
Document to be filed:      n/a

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          The Clerk of the Court is directed to issue the mandate immediately.




Judge's signature: /s/ Jennifer Caughey
                          Acting individually          Acting for the Court

Panel consists of      Justices Higley and Caughey. Justice Brown not participating.

Date: September 26, 2018